Title: To Thomas Jefferson from William Cabell, 14 March 1808
From: Cabell, William
To: Jefferson, Thomas


                  
                     Sir. 
                     Richmond. March 14. 1808
                  
                  The Acts of the last Session of the General Assembly having been just published, permit me to enclose a copy for your acceptance—It is with infinite concern that I invite your attention to the 15th section of the “Act farther to amend the laws respecting the Militia of this Commonwealth. Whatever may be the legal effect of this section upon the powers of the Executive, I am inclined to believe that no Volunteers in this State would be disposed, after such a legeslative declaration, to accept commissions from them. If, therefore, Volunteer corps, other than those already forming companies &c in the Militia of this State, shall be relied upon, it will I presume be necessary that they shall look for commissions to some source different from the Executive of Virginia—I will take the liberty to write to you more fully on this subject by the next mail—In the mean time I have the honor to remain with the highest respect 
                  Sir yr. mo.—Obt. Servt.
                  
                     Wm H: Cabell 
                     
                  
               